DETAILED ACTION
This is a Final office action on the merits in application number 15/481,399. This action is in response to Applicant’s Amendments and Arguments dated 11/1/2021. Claims 1, 9 and 18 were amended. Claims 4-6, 12-13, and 20 were previously cancelled.  Claims 1-3, 7-11, and 14-19 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As discussed in the Office Action dated 8/6/2021 on page 11, Rehman teaches ([0058] “rules” and at least [0062] “predefined criteria” and Jones teaches the previously claimed wherein the database is configured to implement a user defined time rule so that a scanned RFID location tag is associated with a corresponding scanned RFID asset tag to determine location of an item when the first time stamp data and the second time stamp data are both scanned within a set time frame, the set time frame comprising a time tolerance in which the RFID location tag and the RFID asset tag must be scanned.  Jones teaches an inventory system that uses RFID tags. Jones teaches ([0015] “one could then query for all the other RFID tags that have a not-loose attribute and that also have a first-seen time-stamp that is similar (or sufficiently similar per some predetermined threshold or measure) to a particular not- loose RFID tag to potentially user defined time rule and a set time frame to mean that if scan times are close enough together then the objects are more likely than not to be physically located near each other. Jones teaches a rule to determine a “time” and “similar” times, with “similar” as further limited by “sufficiently” and “per some predetermined threshold or measure” which is equivalent to a time and a defined tolerance around that time. The Office holds that Jones teaches a user defined time rule, specifically one containing a time tolerance. While Jones has found another use for this rule, the Office is asserting that Jones teaches the functionality of a user defined tolerance rule.  Applicant asserts on page 10 that: “this excerpt is entirely dissimilar to the noted claim limitations” and recites portions of Jones that are not related to the feature that the Office is citing.  The Office holds that how Jones happens to use a user defined time rule is not relevant to the fact that Jones clearly teaches this element. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
	Further, on page 11, Applicant asserts that Jones “teaches away” from “selecting a single RFID tag”.  As noted above, the Office is not asserting that Jones does teach “selecting a single RFID tag”. In fact, Applicant does not appear to specifically claim “a single RFID tag” in the previously recited claim. The Office is asserting that Jones teaches a user defined time rule specifically one containing a time tolerance that can be combined with at least Rehman and Gieseke with obvious results.
	Applicant appears to have now amended to add a “single asset”. The 35 USC 103 rejection, infra, will discuss Applicant’s arguments related to Applicant’s amendments.  The Office has carefully considered Applicant’s arguments but does not find them to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0224867 to Samuelson Rehman (Rehman) in view of U.S. Patent Publication 2012/0313759 to Barry Markwitz et. al. (Markwitz) and further in view of U.S. Patent Publication 2010/0271187 to Dilek Dagdelen Uysal et. al. (Uysal).

Regarding Claim 1:
Rehman teaches: (Currently Amended) A system for tracking an item comprising: one or more passive radio frequency identification ("RFID") asset tags encoded with information identifying the item tagged with a passive RFID asset tag; ([0077] “passive ID tag 680”). See also Fig. 6.

one or more passive RFID locations tags encoded with information identifying placement location of a passive RFID location tag; ([0075] “passive RFID tag 630”). See also Fig. 6.

at least one reader that emits a radio frequency signal to scan and receive data stored on the passive RFID location tag and passive RFID asset tag; and ([0080] “mobile…reader 675”) See also Fig. 6.

a server that receives and stores data transmitted from the reader to a database; wherein the database stores the transmitted data of the passive RFID location tag and the RFID asset tag to determine a location of the item, .  ([0091] “system 100”) also see at least ([0092] “two or more passive RFID tags whose location is known may be used to triangulate or determine the location of an object using system 100 based on movement of reader 300”).

wherein the reader transmits a first time stamp data corresponding to a scanning of the RFID location tag and a second time stamp data corresponding to a scanning of the RFID asset tag to the server and the database, ([0085] “timestamp” and [0091] “at a different time”).

While Rehman teaches ([0058] “rules” and at least [0062] “predefined criteria”), Rehman does not specifically teach wherein the database is configured to implement a user defined time rule so that a scanned RFID location tag is associated with a corresponding scanned RFID asset tag to determine location of an item. Markwitz teaches an RFID tracking system and teaches ([Claim 1] “analyzing said record according to predetermined rules to determine the specific subarea in which said object of interest is present”).

Markwitz also teaches: ensuring that no single asset is associated with more than one RFID location tag, ([0027] “when a specific RFID tag becomes physically visible to an antenna associated with a first zone and subsequently becomes simultaneously visible to an antenna associated with a second zone, the system of the present invention continues to determine that the RFD tag is located in the first zone until it becomes physically invisible to every antenna associated with the first zone for longer than a predetermined time interval, while remaining visible to any antenna associated with the second zone. At this time the location of the RFID tag is determined to be located in the second zone, which is the only zone associated with an antenna to which the RFID tag is visible”).

Markwitz also teaches: wherein the database uses a first time stamp data and a second time stamp data to calculate a dwell time of the item at the location and assess a flow of the item over time. ([0029] “It should be noted that the time at which an RFID tag exits a specific zone is the time at which it enters any different zone, so the period of time spent in any monitored zone of the system can be determined”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the fields of two passive location RFID tags, as taught by Rehman, could overlap and a rule to disambiguate them, such as the rule taught by Markwitz would have yielded predictable results. Examiner notes that Markwitz teaches that the RFID tags can be passive at [0011].

While Rehman teaches ([0085] “timestamp” and [0091] “at a different time” and [0086] “system 100 may determine discrepancies, inconsistencies, and/or conflicts between the currently determined location of an object and the previously recorded location of the object”), and Markwitz teaches ([0027] “longer than a predetermined time interval”), neither of them specifically teach: when the first time stamp data and the second time stamp data are both scanned within a set time frame, the set time frame comprising a time tolerance in which the RFID location tag and the RFID asset tag must be scanned, whereby selecting the RFID location tag that matches most closely with a scanned time of the RFID asset tag indicates that the RFID location tag is the correct tag identifying the asset's location.  Uysal teaches an RFID tracking system and teaches ([0062] “information from two or more response signals received within a certain time of each other or within a certain time period are associated. For example, as further discussed below, information from an object RFID tag attached to an object can be associated with information from a location RFID tag attached to a doorway when an object response signal is received from the object RFID tag in close temporal proximity to a location response signal received from the location RFID tag. Thus, information regarding the object can be associated 

Regarding Claim 2:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claim 1. Rehman also teaches: (Original) The system of claim 1, wherein the reader is placed on at least one of a person, forklift, personnel lift, and cart operating within a warehouse or other facility or building.  ([0085] “reader 675 may be mounted to a vehicle, such as a forklift”).

Regarding Claim 3:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claim 1. Rehman also teaches: (Original) The system of claim 1, wherein the passive RFID location tag is placed throughout an area to create a digital map of the enclosed area. ([0075] “on support post 605 is placed a passive RFID tag 630. On support post 610 is placed a passive RFID tag 635…” and [0078] “information specifying topology of the warehouse shelf”).



Regarding Claim 7:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claim 1. Rehman also teaches: (Previously Presented) The system of claim 1, wherein the reader further transmits its identification information to the server and the database each time the reader transmits data to the server and database.   ([0084] “system 100 determines the location of the box in real-time, providing updates, notifications, alerts, and the like”).  

Regarding Claim 8:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claim 1. Rehman also teaches: (Original) The system of claim 1, wherein the passive RFID location tags are affixed to at least one of walls, shelves, rows, columns, floors, doorways, choke points, and pathways.  ([0075] “on support post 605 is placed a passive RFID tag 630. On support post 610 is placed a passive RFID tag 635…”).

Regarding Claims 9 and 18:
Rehman teaches an inventory system that uses at least two passive RFID tags, at least one on a Location and at least one on an Asset, a Mobile RFID reader and a computer system to determine the asset’s location and continuously update an inventory.  Rehman teaches:  (Currently Amended) A method for tracking an item comprising: placing one or more passive RFID asset tags on items to be located and tracked; ([0077] “passive ID tag 680”). See also Fig. 6.
placing one or more passive RFID location tags in locations that store the items; ([0075] “passive RFID tag 630”). See also Fig. 6.

emitting an interrogation signal from a reader to scan the passive RFID asset tags and the passive RFID location tags; ([0080] “mobile…reader 675”) See also Fig. 6.

and transmitting information stored on the passive RFID asset tags and the passive RFID location tags from the reader to a server and a database; wherein the database processes information stored on the passive RFID location tag and the RFID asset tag to determine a location of the item based on time and date of the scanning of the passive RFID asset tags and the passive RFID location tags.  ([0091] “system 100”) also see at least ([0092] “two or more passive RFID tags whose location is known may be used to triangulate or determine the location of an object using system 100 based on movement of reader 300” and also see [0085] “timestamp” and [0091] “at a different time”).

While Rehman teaches ([0058] “rules” and at least [0062] “predefined criteria”), Rehman does not specifically teach wherein the database is configured to implement a user-defined time rule so that a scanned RFID asset tag is associated with a corresponding scanned RFID location tag to determine location of an item Markwitz teaches an RFID tracking system and teaches ([Claim 1] “analyzing said record according to predetermined rules to determine the specific subarea in which said object of interest is present”).

 ensuring that no single asset is associated with more than one RFID location tag, ([0027] “when a specific RFID tag becomes physically visible to an antenna associated with a first zone and subsequently becomes simultaneously visible to an antenna associated with a second zone, the system of the present invention continues to determine that the RFD tag is located in the first zone until it becomes physically invisible to every antenna associated with the first zone for longer than a predetermined time interval, while remaining visible to any antenna associated with the second zone. At this time the location of the RFID tag is determined to be located in the second zone, which is the only zone associated with an antenna to which the RFID tag is visible”).

Markwitz also teaches: wherein the database uses a first time stamp data and a second time stamp data to calculate a dwell time of the item at the location and assess a flow of the item over time. ([0029] “It should be noted that the time at which an RFID tag exits a specific zone is the time at which it enters any different zone, so the period of time spent in any monitored zone of the system can be determined”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that the fields of two passive location RFID tags, as taught by Rehman, could overlap and a rule to disambiguate them, such as the rule taught by Markwitz would have yielded predictable results. Examiner notes that Markwitz teaches that the RFID tags can be passive at [0011].

While Rehman teaches ([0085] “timestamp” and [0091] “at a different time”) and Markwitz teaches ([0027] “longer than a predetermined time interval”), neither of them specifically teach: when the first time stamp data and the second time stamp data are both scanned within a specified time frame, the set time frame comprising a time tolerance in which the RFID location tag and the RFID asset tag must be scanned, whereby selecting the RFID location tag that matches most closely with a SMRH:4895-4191-8464.1-4-12TX-252706Docket No.: 12TX-252706scanned time of the RFID asset tag indicates that the RFID location tag is the correct tag identifying the asset's location  Uysal teaches an RFID tracking system and teaches ([0062] “information from two or more response signals received within a certain time of each other or within a certain time period are associated. For example, as further discussed below, information from an object RFID tag attached to an object can be associated with information from a location RFID tag attached to a doorway when an object response signal is received from the object RFID tag in close temporal proximity to a location response signal received from the location RFID tag. Thus, information regarding the object can be associated with information regarding the location”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that passive RFID tags with associated assets and locations could be associated together, as taught by Rehman at ([0012] “The location of the object may be tracked based on the location of the first passive tag and the location of the second passive tag”), and in the predictable situation of overlapping fields between location tags, the additional information of increased probability of the association between a particular object and a particular location if they had been in physical proximity for a certain period of time, as taught by Uysal, would predictably improve the reliability of Reyman’s location selection.

Regarding Claim 10:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claim 9. Rehman also teaches: (Original) The method of claim 9, wherein the passive RFID asset tags are programmed to store information identifying the item that is tagged. ([0003] “for the purpose of identification”). SMRH:481796697.2 -- 25 -- 12TX-252706 

Regarding Claim 11:
P A T E N T Docket 12TX-252706  	Rehman in view of Markwitz and Uysal teaches all the limitations of Claims 9 and 10. Rehman also teaches: (Original) The method of claim 10, wherein the passive RFID location tag is programmed to store location information to identify a location of the item stored in that area.  ([0009] “The location of the first passive tag is mapped to an identifier associated with the first passive tag”).

Claims 12-13 were previously cancelled.

Regarding Claim 14:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claims 9 and 10. Rehman also teaches: (Previously Presented) The method of claim 10, wherein the database is configured to implement another user-defined rule not associated with time stamp data when the first time stamp data and the second time stamp data are not within a specified time frame.  ([0058] “rules” and at least [0062] “predefined criteria”).


Regarding Claim 15:
Rehman in view of Markwitz and Uysal teaches all the limitations of Claims 9 and 10. Rehman also teaches: (Previously Presented) The method of claim 10, further comprising providing continuous location and tracking of the item in tabular or graphical representations on a computing device based on information transmitted from the passive RFID asset tag, passive RFID location tag, and date and time stamp transmitted from the reader. ([0084] “system 100 determines the location of the box in real-time, providing updates, notifications, alerts, and the like”).  
SMRH:481796697.2 -- 26 -- 12TX-252706 P A T E N T 
Regarding Claim 19:Docket 12TX-252706  
Rehman in view of Markwitz and Uysal teaches all the limitations of Claim 18. Rehman also teaches: (Original) The method of claim 18, further comprising sending an alert to a computer device when the item is in violation of any one of the set of user based rules.  ([0084] “alerts”).

Claim 20 was previously cancelled.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0224867 to Samuelson Rehman (Rehman) in view of U.S. Patent Publication 2012/0313759 to Barry Markwitz et. al. (Markwitz) and further in view of U.S. Patent Publication 2010/0271187 to Dilek Dagdelen Uysal et. al. (Uysal) and further in view of U.S. Patent Publication 2013/0314210 to Bernd Schoner et. al. (Schoner).


Regarding Claim 16:
The method of claim 10, further comprising creating a set of user based rules to establish boundaries determining areas where the item may enter and areas where the item is prohibited from entering. Schoner teaches an inventory tracking system using RFID and teaches in [0061] use of “geo-fencing”.  Rehman teaches obtaining real-time location information of assets [0084] and use of rules [0058].   It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to limit Rehman’s system with rules relating to the movement of assets and would have achieved predictable results.

Regarding Claim 17:
Rehman in view of Markwitz and Uysal teaches all of the elements of Claims 9 and 10. Rehman in view of Markwitz and Uysal and Schoner teaches all the limitations of Claim 16. Rehman also teaches: The method of claim 16, further comprising sending an alert to a computer device when the item is in violation of any one of the set of user based rules.   ([0084] “alerts”).

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.  The following art is in addition to the previously recited art.

U.S. Patent Publication 2008/0129452 (Agrawal et. al.) teaches RFID tracking and teaches estimating a location using the “closest timestamp” (see [0062]). Also in this paragraph Agrawal cites a paper by Wang and Liu that introduces a data model for RFID data with U.S. Patent Publication 2006/0124738 on this material. See especially [0164].

U.S. Patent Publication 2012/0112904 (Nagy) recites the RTLS solutions Mojix and RFind which appear to triangulate passive tags to obtain location information. (see especially [0040] and [0042]).

NPL “Passive Radio-Frequency Identification Tag-Based Indoor Localization in Multi-Stacking Racks for Warehousing” by Jaehun Park et. al. (published 5/23/2020) is not prior art but presents an interesting survey of this technology. It is available at https://www.mdpi.com/2076-3417/10/10/3623 .

U.S. Patent Publication 2018/0293871 (Malinofsky) is not prior art (by one day) and teaches using timestamps of passive tags within a time tolerance to determine if items are in proximity. (see [0019-0025]).

U.S. Patent Publication 2017/0364720 (Kantor) teaches proximity based on relative timestamps (see [0017, 0023 and 0028]).

The NPL “Localizing with Passive UHF RFID Tags using Wideband Signals” by Loeffler and Gerhaeuser (Loeffler) published 6/5/2013, available at https://www.intechopen.com/chapters/45041 teaches the mathematics and intuition behind the user defined time rule could read on TDOA.  Loeffler teaches that time of flight between a transmitter and receiver can be used to calculate a physical distance because distance = rate x time and rate is the constant (for the purposes here) of the speed of light. Examiner notes the intuition that if an asset is physically closer to location #1 versus location #2 then the asset should be associated with the closest location. Examiner notes that the distance/time relationship taught by RSS, TOA and TDOA is well known in the art, and it is equally intuitive that comparison of the time a signal takes to return to a reader from the asset and the time a signal takes to return to the same reader from location #1 and the time a signal takes to return to the same reader from location #2, as taught by Applicant, could be seen as an obvious variant of TDOA because the shortest time is functionally equivalent to the closest location in this context.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.